DETAILED ACTION
Claims 1-20 are pending in the application and claims 1-20 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/2022 has been entered.

Claim Objections
Claim 11 is objected for reciting “the bitmap” without sufficient antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-9, 11-14, 16-19 are/is rejected under 35 U.S.C. 103 as being unpatentable over Flamme et al. US6070539 in view of Johnston US2009/0324109 in further view of Delahunty EP855601
Regarding claim 1, Flamme teaches: while traversing, by a current agricultural implement during the current agricultural operation, a plurality of current geo-referenced locations: (Flamme see col. 8 lines 7-24 col 10 lines 16-50 geo-referenced maps based on agricultural products and equipment being applied and displaying data stored on database such as a planting operation. Agricultural products read on agricultural implement, application of product or planting operation reads on agricultural operation, map representing positions in the field reads on plurality of locations)
receiving, from one or more sensors, mounted in the current agricultural implement, current data at the plurality of current geo-referenced locations, wherein the plurality of current geo-referenced locations includes a plurality of swath locations; (Flamme see col. 2 col. 3 lines 54-67 lines 49-63 col. 6 lines 17-35 col. 8 lines 8-23 GPS supplies geographical locations to processor mounted on vehicle and sensor mounted on tractor to collection data in real time and send to controller or central system for a given area. Sensors on a tractor reads on sensors mounted on agricultural implement, data collected in real time by sensors reads on current data, areas of interest for which data is collected reads on swath locations)
data collected from a previous agricultural operation and the current data, comprising: (Flamme see col. 3 lines 54-67 col. 8 lines 46-65 col. 10 lines 16-50 data gathered real time such that table of data showing a plurality of locations along with different types of data including current data from controllers as well as data prior to product application. Data prior to application read on previously collected data)
rendering a map from map values corresponding to the current data, wherein the map includes only those bitmap values that are associated with swath locations (Flamme see col. 8 lines 46-65 col. 10 lines 16-67 col. 11 lines 1-3 table of data showing a plurality of locations along with different types of data including current data from controllers as well as data prior to product application with data show on geo-referenced map)
generating a plurality of values of the previous data corresponding to a current geo-referenced location of the current agricultural implement; and (Flamme see col. 8 lines 7-65 collecting data for given area using equipment such as sensors, controllers, hoppers used to collect data such as types and rates of various parameters including data prior to product application where types and rates of parameters prior to product application read on plurality of values)
data received during the current agricultural operation.  (Flamme see col. 8 lines 46-65 col. 9 lines 19-35 col. 10 lines 16-50 data collected during use of agricultural product)
Flamme does not distinctly disclose: dynamically displaying a visual correlation between previous data and the current data
bitmap
threshold number of locations successfully associated with a color value in the bitmap exceed a threshold
displaying, on a display device, the plurality of values of the previous data as visually correlated with the current data
However, Johnston teaches: successfully associated with a color value in the bitmap exceed a threshold (Johnston see paragraph 0005 bitmap comprising color blocks being compressed and if transfer frame exceeds a threshold resolution of color blocks is reduced)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of mapping agricultural data as taught by Flamme to include using a bitmap as taught by Johnston for the predictable result of more efficiently presenting and displaying information in a more organized form using a bitmap
Flamme as modified does not distinctly disclose: dynamically displaying a visual correlation between previous data and the current data
threshold number of locations
displaying, on a display device, the plurality of values of the previous data as visually correlated with the current data
Delahunty teaches: dynamically displaying a visual correlation between previous data and the current data (Delahunty see page 3 lines 35-43, page 4 lines35-56 lines 6-13 displaying tracked object in its current position with pixel value and previous positions with history pixel values where history pixel data values reads on previous data, current position with pixel value reads on current data, displaying positions with a time axis reads on visually correlate)
threshold number of locations (Delahunty see page 3 lines 35-43 predetermined number of locations for tracked objects to be used in sequential order with pixel values)
displaying, on a display device, the plurality of values of the previous data as visually correlated with the current data (Delahunty see page 3 lines 35-43, page 4 lines35-56 lines 6-13 displaying tracked object in its current position with pixel value and previous positions with history pixel values where history pixel data values reads on previous data, current position with pixel value reads on current data, displaying positions with a time axis reads on visually correlate)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of mapping agricultural data as taught by Flamme to include tracking previous and current locations as taught by Delahunty for the predictable result of more presenting and displaying data in a fashion that is more informative to the user. 

Regarding claim 2, Flamme as modified further teaches: wherein the current agricultural operation comprises a harvesting operation, and the previous agricultural operation comprises a planting operation.  (Flamme see col. 8 lines 7-23 46-65 planting operation, data storing seed type, fertilizer type, water and chemical and soil data used for current and prior agricultural product application)

Regarding claim 3, Flamme as modified further teaches: wherein the current data comprises harvesting data, and the previous data comprises planting data.  (Flamme see col. 8 lines 7-23 46-65 planting operation, data storing seed type, fertilizer type, water and chemical and soil data used for current and prior agricultural product application)

Regarding claim 4, Flamme as modified further teaches: wherein the harvesting data comprises harvest metrics and positions of combine header row units of the current agricultural implement. (Flamme see col. 8 lines 7-23 46-65 col. 10 lines 16-50 data storing seed type, fertilizer type, water and chemical and soil data on a map with location data with actual rates from row unit controllers received from sensors)

Regarding claim 6, Flamme as modified further teaches: wherein dynamically displaying the visual correlation further comprises associating each of the plurality of swath locations with a planting map tile.  (Flamme see col. 3 lines 55-67 col 10. Lines 51-67 col. 11 lines 1-26 geo-referenced map with polygon showing two different areas or raster with multiple row units such that data collected for map is done in real time)

Regarding claim 7, Flamme as modified further teaches: wherein dynamically displaying the visual correlation further comprises rendering from a plurality of planting map tiles at least one map.  (Flamme see col 10. Lines 51-67 col. 11 lines 1-26 geo-referenced map with polygon showing two different areas or raster with multiple row units and multiple rasters in a given map)
Johnston teaches: bitmap (Johnston see paragraph 0005 bitmap comprising color blocks being compressed and if transfer frame exceeds a threshold resolution of color blocks is reduced)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of mapping agricultural data as taught by Flamme to include using a bitmap as taught by Johnston for the predictable result of more efficiently presenting and displaying information in a more organized form using a bitmap

Regarding claim 8, Flamme as modified further teaches: wherein dynamically displaying the visual correlation further comprises converting a respective swath location to a map space coordinate in the planting map tile. (Flamme see col. 10 lines 16-35 map to have longitude and latitude coordinates for each given portion of the map)
Johnston teaches: bitmap (Johnston see paragraph 0005 bitmap comprising color blocks being compressed and if transfer frame exceeds a threshold resolution of color blocks is reduced)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of mapping agricultural data as taught by Flamme to include using a bitmap as taught by Johnston for the predictable result of more efficiently presenting and displaying information in a more organized form using a bitmap

Regarding claim 9, Flamme as modified further teaches: wherein dynamically displaying the visual correlation further comprises obtaining map values at map space coordinates.  (Flamme see col. 10 lines 16-35 map to have longitude and latitude coordinates)
Johnston teaches: bitmap (Johnston see paragraph 0005 bitmap comprising color blocks being compressed and if transfer frame exceeds a threshold resolution of color blocks is reduced)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of mapping agricultural data as taught by Flamme to include using a bitmap as taught by Johnston for the predictable result of more efficiently presenting and displaying information in a more organized form using a bitmap

Regarding claim 11, Flamme teaches: while traversing, by a current agricultural implement during the current agricultural operation, a plurality of current geo-referenced locations: (Flamme see col. 8 lines 7-24 col 10 lines 16-50 geo-referenced maps based on agricultural products and equipment being applied and displaying data stored on database such as a planting operation. Agricultural products read on agricultural implement, application of product or planting operation reads on agricultural operation, map representing positions in the field reads on plurality of locations)
receiving, from one or more sensors, mounted in the current agricultural implement, current data at the plurality of current geo-referenced locations, wherein the plurality of current geo-referenced locations includes a plurality of swath locations; (Flamme see col. 2 col. 3 lines 54-67 lines 49-63 col. 6 lines 17-35 col. 8 lines 8-23 GPS supplies geographical locations to processor mounted on vehicle and sensor mounted on tractor to collection data in real time and send to controller or central system for a given area. Sensors on a tractor reads on sensors mounted on agricultural implement, data collected in real time by sensors reads on current data, areas of interest for which data is collected reads on swath locations)
data collected from a previous agricultural operation and the current data, comprising: (Flamme see col. 3 lines 54-67 col. 8 lines 46-65 col. 10 lines 16-50 data gathered real time such that table of data showing a plurality of locations along with different types of data including current data from controllers as well as data prior to product application. Data prior to application read on previously collected data)
rendering a map from map values corresponding to the current data, wherein the map includes only those bitmap values that are associated with swath locations (Flamme see col. 8 lines 46-65 col. 10 lines 16-67 col. 11 lines 1-3 table of data showing a plurality of locations along with different types of data including current data from controllers as well as data prior to product application with data show on geo-referenced map)
generating a plurality of values of the previous data corresponding to a current geo-referenced location of the current agricultural implement; and (Flamme see col. 8 lines 7-65 collecting data for given area using equipment such as sensors, controllers, hoppers used to collect data such as types and rates of various parameters including data prior to product application where types and rates of parameters prior to product application read on plurality of values)
data received during the current agricultural operation.  (Flamme see col. 8 lines 46-65 col. 9 lines 19-35 col. 10 lines 16-50 data collected during use of agricultural product)

Flamme does not distinctly disclose: dynamically displaying a visual correlation between previous data and the current data
threshold number of location successfully associated with a color value in the bitmap exceed a threshold
displaying, on a display device, the plurality of values of the previous data as visually correlated with the current data
However, Johnston teaches: successfully associated with a color value in the bitmap exceed a threshold (Johnston see paragraph 0005 bitmap comprising color blocks being compressed and if transfer frame exceeds a threshold resolution of color blocks is reduced)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of mapping agricultural data as taught by Flamme to include using a bitmap as taught by Johnston for the predictable result of more efficiently presenting and displaying information in a more organized form using a bitmap
Flamme as modified does not distinctly disclose: dynamically displaying a visual correlation between previous data and the current data
threshold number of location 
displaying, on a display device, the plurality of values of the previous data as visually correlated with the current data
Delahunty teaches: dynamically displaying a visual correlation between previous data and the current data (Delahunty see page 3 lines 35-43, page 4 lines35-56 lines 6-13 displaying tracked object in its current position with pixel value and previous positions with history pixel values where history pixel data values reads on previous data, current position with pixel value reads on current data, displaying positions with a time axis reads on visually correlate)
threshold number of locations(Delahunty see page 3 lines 35-43 predetermined number of locations for tracked objects to be used in sequential order with pixel values)
displaying, on a display device, the plurality of values of the previous data as visually correlated with the current data (Delahunty see page 3 lines 35-43, page 4 lines35-56 lines 6-13 displaying tracked object in its current position with pixel value and previous positions with history pixel values where history pixel data values reads on previous data, current position with pixel value reads on current data, displaying positions with a time axis reads on visually correlate)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of mapping agricultural data as taught by Flamme to include tracking previous and current locations as taught by Delahunty for the predictable result of more presenting and displaying data in a fashion that is more informative to the user. 
Regarding claim 12, Flamme as modified further teaches: wherein the current agricultural operation comprises a harvesting operation, and the previous agricultural operation comprises a planting operation. (Flamme see col. 8 lines 7-23 46-65 planting operation, data storing seed type, fertilizer type, water and chemical and soil data used for current and prior agricultural product application)

Regarding claim 13, Flamme as modified further teaches: wherein the current data comprises harvesting data, and the previous data comprises planting data. (Flamme see col. 8 lines 7-23 46-65 planting operation, data storing seed type, fertilizer type, water and chemical and soil data used for current and prior agricultural product application)

Regarding claim 14, Flamme as modified further teaches: wherein the harvesting data comprises harvest metrics and positions of combine header row units of the current agricultural implement. (Flamme see col. 8 lines 7-23 46-65 col. 10 lines 16-50 data storing seed type, fertilizer type, water and chemical and soil data on a map with location data with actual rates from row unit controllers received from sensors) 

Regarding claim 16, Flamme as modified further teaches: wherein dynamically displaying the visual correlation further comprises associating each of the plurality of swath locations with a planting map tile. (Flamme see col. 3 lines 55-67 col 10. Lines 51-67 col. 11 lines 1-26 geo-referenced map with polygon showing two different areas or raster with multiple row units such that data collected for map is done in real time)

Regarding claim 17, Flamme as modified further teaches: wherein dynamically displaying the visual correlation further comprises rendering from a plurality of planting map tiles at least one map.  (Flamme see col 10. Lines 51-67 col. 11 lines 1-26 geo-referenced map with polygon showing two different areas or raster with multiple row units and multiple rasters in a given map)

Regarding claim 18, Flamme as modified further teaches: wherein dynamically displaying the visual correlation further comprises converting a respective swath location to a map space coordinate in the planting map tile.  (Flamme see col. 10 lines 16-35 map to have longitude and latitude coordinates for each given portion of the map)

Regarding claim 19, Flamme as modified further teaches: wherein dynamically displaying the visual correlation further comprises obtaining map values at map space coordinates. (Flamme see col. 10 lines 16-35 map to have longitude and latitude coordinates)

Claim(s) 10, 20 are/is rejected under 35 U.S.C. 103 as being unpatentable over Flamme et al. US6070539 in view of Johnston US2009/0324109 in further view of Delahunty EP855601 in view of Wright et al. US2006/0221077
Regarding claim 10, Flamme as modified does not teach: wherein dynamically displaying the visual correlation further comprises concurrently displaying a plurality of windows including a window for displaying the current data and another window for displaying the previous data.
Wright teaches: wherein dynamically displaying the visual correlation further comprises concurrently displaying a plurality of windows including a window for displaying the current data and another window for displaying the previous data.  (Wright see paragraphs 0093-0095 bitmaps displayed side by side of set of data and reduced set of data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of mapping agricultural data as taught by Flamme to include using a bitmap as taught by Wright for the predictable result of more efficiently presenting and displaying information

Regarding claim 20, Flamme as modified does not teach: wherein dynamically displaying the visual correlation further comprises concurrently displaying a plurality of windows including a window for displaying the current data and another window for displaying the previous data
However, Wright teaches: wherein dynamically displaying the visual correlation further comprises concurrently displaying a plurality of windows including a window for displaying the current data and another window for displaying the previous data.  (Wright see paragraphs 0093-0095 bitmaps displayed side by side of set of data and reduced set of data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of mapping agricultural data as taught by Flamme to include using a bitmap as taught by Wright for the predictable result of more efficiently presenting and displaying information

Claim(s) 5 and 15 are/is rejected under 35 U.S.C. 103 as being unpatentable over Flamme et al. US6070539 in view of Johnston US2009/0324109 in further view of Delahunty EP855601 in view of Vennelakanti et al. US2016/0077230
Regarding claim 5, Flamme does not teach: wherein the current data is received at regular time intervals from the one or more sensors
	However, Vennelakanti teaches: wherein the current data is received at regular time intervals from the one or more sensors (Vennelakanti see paragraph 0013 sensor to send data to system on periodic basis)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of mapping agricultural data as taught by Flamme to include periodically sending data as taught by Vennelakanti for the predictable result of more efficiently receiving and organizing data.

Regarding claim 15, Flamme does not teach: wherein the current data is received at regular time intervals from the one or more sensors
	However, Vennelakanti teaches: wherein the current data is received at regular time intervals from the one or more sensors (Vennelakanti see paragraph 0013 sensor to send data to system on periodic basis)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of mapping agricultural data as taught by Flamme to include periodically sending data as taught by Vennelakanti for the predictable result of more efficiently receiving and organizing data.



Response to Arguments
	Applicant’s argument: Prior art of record does not teach newly amended subject matter
	Examiner’s response: Applicant’s argument is moot as new art is applied to the rejection above

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN S LIN/Examiner, Art Unit 2153